Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/20 has been entered.
Claims 1, 8 & 11 being independent.
Claims 5-7 previously canceled.
Claims 1-4 & 8-11 have been amended.
Claim 12 newly added
Claims 1-4 & 8-12 are currently pending and have been examined. 

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 7-14, with respect to the rejection(s) of claim(s) 1-4 and 8-11 under 35 USC 101 have been fully considered, however, the examiner respectfully disagrees. 
Under Step 2A of the subject matter eligibility test for products and processes, the examiner is expected to, under prong one, determine if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea; and if so, under prong two, determine if the claim recite additional elements that integrate the judicial exception into a practical application. When taking out all the additional elements or computer elements from the claims, the claims merely recite the abstract idea of charging a fare to the identified person who passes from the first predetermined area to the second predetermined area without significantly more. Therefore, the claim is a “Certain Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in the form of contracts; legal obligations, sales activities, business relations etc. Under prong two, when considering the additional elements, the camera and controller are recited at a high level of generality i.e., as a generic camera performing generic video functions such as taking a video or a generic processor for identifying persons and charging identified persons. These additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). 
When taking out all the computer elements, the recited steps in the claims can be performed by a human i.e. taking a video, identifying a person and charging said identified person. Therefore, the claims differ from those seen in Research Corp. Techs v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010) and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010). The claims are not directed to a technique to improve the technology in processing payment at a mass transportation station, rather as mentioned above, merely apply the abstract idea in a computer environment to automate a business process without significantly more. The data being used, such as image data, does not make a practical application in the field of automatic ticket/fare payment systems. Therefore, the claims are directed to an abstract idea, see MPEP 2106.04(a)(2)III.
Under step 2B, the claims at issue do not require any nonconventional computer, camera, or other technological components, or even a non-conventional and non-generic arrangement of known, conventional pieces but instead, merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially or significantly more than the sum of the functions of the elements when each are taken alone. For the above reasoning, the 35 USC 101 rejection of the claims is maintained.
Applicant’s arguments, see pages 10-13, with respect to the rejection(s) of claim(s) 1-4 and 8-11 under 35 35 USC 103 have been fully considered and are persuasive. The prior art of record do not disclose the amended language, specifically “a controller, at the server, that identifies the first plurality of persons based on respective faces of the first plurality of persons included in the captured first image, and identifies the second plurality of persons based on respective faces of the second plurality of persons included in the captured second image, wherein, based on the first plurality of identified persons and the second plurality of identified persons, a person who passes through both the first predetermined area and the second predetermined area is charged a fare from the first station to the second station”. Therefore, the rejections have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 & 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of charging a fare to the identified person who passes from the first predetermined area to the second predetermined area without significantly more. 
When taking out all the additional elements, Claim 1 recites: 
capturing a first image of a first plurality of persons who are passing through and transmitting the captured first image;  
capturing a second image of a second plurality of persons who are passing through and transmitting the captured second image;
identifies the first plurality of persons based on respective faces of the first plurality of persons included in the first image, and identifies the second plurality of persons based on respective faces of the second plurality of persons included in the second captured image,
based on the first plurality of identified persons and the second plurality of identified persons, a person who passes through both the first predetermined area and the second predetermined area is charged..
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of charging fares based on identified persons. Therefore, the claim is a “Certain Method of Organizing Human Activity” relating to a “commercial or legal interactions” i.e. agreements in the form of contracts; legal obligations, sales activities, business relations etc. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “a camera” and a “controller” for taking video, identifying respective faces and charging identified persons are recited at a high level of generality i.e., as a generic processor performing generic computer functions i.e. processing data. These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of mobile transportation services.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Paragraph 106 of the specifications describe a generic computing system to perform the claimed steps. The claim is ineligible. 
Further, the dependent claims 2-4, 9-10 & 12 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For the above reasons, claims 2-4, 9-10 & 12 are ineligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/22/2022